DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2017-064847 filed March 29, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/011982 filed March 26, 2018.
Claim Status
Claims Filing Date
December 8, 2021
Amended
16
Cancelled
18
Pending
16, 17, 19-31
Withdrawn
23, 25-31
Under Examination
16, 17, 19-22, 24


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment: 
Claim 16 lines 5-7 “a temperature which is equal to or higher than 1,255 °C according to contents (mass%) of component elements of the Ni-base alloy”.
Response to Arguments
Applicant’s claim amendments, see claim 16 lines 8 and 14-16, filed December 8, 2021, with respect to DeLuca and optionally Hardy, Illston in view of Cui, and Illston in view of Cui and DeLuca have been fully considered. The prior art rejections do not render amended claim 16 obvious. The following rejections have been withdrawn: 
DeLuca and optionally Hardy, 
Illston in view of Cui, and

Amended claim 16 requires a heat treatment temperature with a lower limit of T1 that is equal to or higher than 1,255°C (i.e. the lower limit of the heat treatment temperature is T1 and T1 is equal to or higher than 1,255°C), where T1 is calculated by Formula (1), based on the composition of the alloy. The composition of DeLuca (3:1-18, 37-41) has a T1 of 1,005 to 1,236°C, which is less than 1,255°C. The composition of Cui ([0004]) has a T1 of 1,083 to 1,243°C, which is also less than 1,255°C.
New Grounds
	In light of claim amendment a new grounds of rejection over Illston in view of Mino and Hardy is applied.
Illston in view of Mino and Hardy
	The below arguments filed December 8, 2021 with respect to Illston are applicable to the below rejection. As such, they have been responded to. 
	The applicant argues Illston only discloses processing conditions for CM247LC (Remarks pg. 10 para. 1), where CM247LC differs with respect to the claimed Co, Cr, and A; and has a T1 of 1051.99°C (Remarks pg. 10 paras. 2-3).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on Illston in view of Mino and Hardy. Illston teaches a method of additive manufacturing a superalloy composition (1:2-3), including processing the component after additive manufacturing (12:4-29) by a conventional solution heat treatment specified for the alloy (14:20-25). Mino in view of Hardy teaches an overlapping composition and solution heat treatment process (Mino 2:39-62; Hardy [0047], [0050], [0051]) that is advantageously a known Ni-base superalloy composition that is used in manufacturing turbine (i.e. aero engine) components (Mino 2:33-
	The applicant argues the skilled artisan would not use the Ni alloy of Mino in view of Hardy in the process of Illston because the processing in Illston is directed to CM247LC, and replacing this alloy with that taught by Mino in view of Hardy would not have an expectation of success (Remarks para. spanning pgs. 10-11).
	The examiner respectfully disagrees. In light of claim amendment, the new grounds of rejection is based on applying both the composition and associated heat treatment conditions from Mino (2:33-62) to the process of Illston.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Mino (US 4,767,493) and Hardy (US 2017/0022586).
Regarding claim 16, Illston teaches a method of additive manufacturing a superalloy composition (1:2-3) for use as an aero engine component (1:14-16) that after additive manufacturing (12:4-29) undergoes a conventional solution heat treatment specified for the alloy (14:20-25) (i.e. a heat treatment step) then precipitation hardening (‘aging’) to improve mechanical properties such as at 871°C for 20 hours (14:26-29) (i.e. an aging heat treatment step of heating the additive manufactured object for 1 to 30 hours at 800 to 950°C after the heat treatment step for carbide precipitation optimization).
Illston teaches additive manufacturing of a superalloy component (1:3-4) that is Ni-based (8:23-30), but is silent to the claimed composition of Ni-base alloy.
Mino teaches a metal structure (1:5-13) such as a turbine blade (i.e. an aero engine component) (2:33-38) with a composition that falls within the claimed range of Co, Cr, Mo, W, Al, Ti, Ta, Nb, Zr, and Ni (i.e. a Ni-based superalloy) (2:39-54).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Illston to use the alloy of Mino because it is a known Ni-base superalloy composition that is used in manufacturing turbine (i.e. aero engine) components (Mino 2:33-38; Illston 1:14-16) and it is in the form of a powder (Mino 1:5-13), the same form of the starting material used in the process of Illston (Illston 3:15, 9:1, Fig. 2).
Element
Claim 16
Mino 2:44-46
Co
15 to 25
18
Cr
10 to 25
22
Mo
0 to 3.5
0
W
0.5 to 10
4
Al
1.0 to 4.0
2.5
Ti
0 to 5.0
2
Ta
0 to 4.0
0
Nb
0 to 2.0
0
C
0.03 to 0.2
-
B
0.001 to 0.02
-
Zr
0 to 1.0
0
Ni
Balance
Balance
T1
1,255°C or higher
1258.5°C

	
The composition of Mino is silent to the presence of C and B.
Illston teaches the superalloy has a carbon content towards the lower range of the alloy specification (5:17-20) so that the carbon forms discrete metal carbides at grain boundaries to pint the structure and help form a convoluted path (8:1-12).
Hardy teaches a nickel-base alloy ([0001]) that is suitable for processing using powder metallurgy to form a gas turbine engine component ([0028], [0055]) that includes 0.03 to 0.05 wt% C ([0047]) and more than 0 to 0.175 at% B ([0050], [0051]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Mino to include 0.03 to 0.05 wt% C and more than 0 to 0.175 at% B because 0.03 wt% C minimizes internal oxidation damage from decomposition of M23C6 carbides, 0.05 wt% C effectively controls grain growth through grain boundary pinning during super-solvus solution heat treatment, and higher C concentrations produce smaller average grain sizes, narrower grain size distributions, where yield stress and fatigue endurance are highly sensitive to grain size (Hardy [0047]) and more than 0 to 0.175 at% B promotes the precipitation of M3B2 boride particles on grain boundaries that are beneficial to dwell crack growth resistance by minimizing grain boundary sliding without forming continuous grain boundary films (Hardy [0050], [0051]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Illston teaches a conventional solution heat treatment specified for the alloy with an example at 1260°C for 2 hours (14:20-25).
Mino teaches heat treating the taught alloy (2:39-54) at 1,300°C and a speed of 100 mm per hour (2:55-62) where the alloy has a length of 150 mm (2:39-54) (i.e. heat treating a length of 150 mm at a speed of 100 mm per hour results in a heat treatment time of 1.5 hours).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to perform the heat treatment at 1,300°C for 1.5 hours because the solution treatment is specified for the alloy (Illston 14:20-25) and this heat treatment is specific to the alloy of Mino (Mino 2:39-62), where it makes metal crystals coarse, grows a single crystal, or makes crystals coarse in one direction (Mino 1:5-13).
Illston in view of Mino teaches a heat treatment step that is substantially similar to that claimed (i.e. overlapping temperature and time). It appears that the function of the process of the prior art is substantially similar to the function claimed, including the heat treatment step resulting in carbide precipitation optimization. 
Regarding claim 17, Mino teaches 2.5% Al, 2% Ti, 4% W, and 0% Mo (2:44-46) (i.e. Al+0.5xTi is 3.5% and W+0.5xMo is 4%). 
Regarding claim 19, Mino teaches 2% Ti, o% Ta, and o% Nb (2:44-46) (i.e. a total content of Ti, Ta, and Nb is 2%). 
Regarding claim 24, the composition (Mino 2:39-54; Illston 5:17-20, 8:1-12; Hardy [0047], [0050], [0051]) and heat treatment (Illston 14:20-29; Mino 2:39-62) of the prior art are substantially similar to the composition and heat treatment according to claim 16. It appears that the heat treated product of the prior art is substantially similar to the heat treated product claimed, including one or more M23C6 carbides being precipitated on average at grain boundaries per 10 um of grain boundary length by the heat treatment method.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Mino (US 4,767,493)  and Hardy (US 2017/0022586) as applied to claim 16 above, and further in view of DeLuca (5,820,700).
Regarding claim 20, Illston is silent to performing a solution heat treatment step for 0.5 to 10 hours at 1150 to 1250°C between the heat treatment step for carbide precipitation optimization and the aging heat treatment step.
DeLuca teaches a nickel base superalloy (1:12-14) that undergoes a super solution heat treatment, HIPping at 2165°F+/-25°F (1171 to 1199°C) for 4 hours (i.e. a solution heat treatment step of heating the additive manufactured object for 0.5 to 10 hours at a temperature of 1150 to 1250°C), precipitation heat treatment, then aging (3:43-56, 5:5-20). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to perform HIPping at 2165°F+/-25°F (1171 to 1199°C) for 4 hours after super solution heat treatment in the process of Illston because it is below the solvus temperature (i.e. does not cause separation of the structure formed during the super solution heat treatment) and eliminates porosity, cavities, and voids, which significantly increases elevated temperature fatigue resistance in hydrogen and air (DeLuca 2:43-46, 3:42-56). Further, reprecipitation of solutioned carbides as fine discrete particles with minimized size and frequency improves fatigue life (DeLuca 2:47-62). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Mino (US 4,767,493)  and Hardy (US 2017/0022586) as applied to claim 16 above, and further in view of either one of Dial (US 2018/0002785) or Green (US 2012/0100030).
Regarding claim 21, Illston teaches applying a compressive stress treatment to the final component (5:21-28) while the part is still restrained from mechanical relaxation to reduce tensile stress (13:8-20). 
Illston is silent to the stress removal process being a heat treatment.
Dial teaches an additively manufactured nickel-based superalloy article ([0001]) that undergoes stress reduction by heating before solution heat treatment ([0008], [0026]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Illston to reduce stress before solution heat treatment by heating because it substantially reduces the stress within the intermediate article (Dial [0026]) where the rapid solidification (i.e. additive manufacturing process) can result in high levels of residual stress (Dial [0015]).
As an alternative to Dial, Green teaches additive layer manufacturing of a superalloy ([0001]) that is nickel based ([0029]) where prior to heat treatment to form a y’ phase heat treatment a stress relief is performed ([0028], [0034]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed in the process of Illston to remove stress by heat treatment before heat treatment because lower stress prevents cracking during subsequent heat treatment (Green [0037]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Illston (GB 2506494) in view of Mino (US 4,767,493)  and Hardy (US 2017/0022586) as applied to claim 16 above, and further in view of Das (US 2016/0273079) and DeLuca (5,820,700).
Regarding claim 22, Illston teaches performing a hot isostatic press (HIP) before solution heat treatment (14:1-11), but is silent to performing it after the heat treatment step for carbide precipitation and before the aging treatment step.
Das teaches rapid prototyping ([0003]) of a superalloy metal ([0008]) where after processing the superalloy metal is subject to heat treatment and hot isostatic pressing (HIP) in any order ([0014], [0058]).
DeLuca teaches a nickel base superalloy (1:12-14) that undergoes a super solution heat treatment, HIPping, precipitation heat treatment, and then aging (5:5-20).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed in the process of Illston to perform the hot isostatic press after the solution heat treatment because it eliminates porosity, which significantly increases elevated temperature fatigue resistance (DeLuca 2:39-46) where the order of the heat treatment and HIPping control the texture/microstructure of the final component as well as the ductility and creep resistance (Das [0058]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735